Order, entered on May 29, 1963, granting leave to serve a late notice of claim unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motion denied. It appears that petitioner, asserting a claim against the city, moved, pursuant to subdivision 5 of section 50-e of the General Municipal Law to serve his notice of claim after the expiration of the 90-day period. At the time the application was made petitioner was serving a sentence at Sing ’Sing Prison pursuant to a conviction for a felony. At that time by virtue of the sentence all civil rights of the petitioner were suspended (Penal Law, § 510). This includes his right of access to the courts to present a claim (Green v. State of New York, 278 N. Y. 15). Concur—Hotein, P. J., McNally, Eager, Steuer and Staley, JJ.